Citation Nr: 1008195	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran's DD Form 214 shows active service from April 
1973 to April 1975 and prior active service of 5 months and 
10 days.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which, inter alia, denied the Veteran's claim for service 
connection for diabetes mellitus.

In his February 2007 substantive appeal (VA Form 9), the 
Veteran requested a videoconference hearing before a Veterans 
Law Judge at the RO.  Such a hearing was scheduled for July 
2007, and the Veteran was so notified in May 2007.  He failed 
to report at his scheduled time and did not offer an 
explanation for his absence.  However, the Veteran submitted 
an August 2007 statement again requesting a videoconference 
hearing before a Veterans Law Judge at the RO.  A hearing was 
scheduled for January 15, 2008, and the Veteran was so 
notified in November 2007.  Again the Veteran failed to 
report at his scheduled hearing, and thus far he has not 
provided any explanation for his absence.  Accordingly, the 
Board will adjudicate the Veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2009).

Finally, in a September 2007 statement, the Veteran raised 
the issue of entitlement to service connection for asthma.  
The RO has not fully adjudicated this issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
Therefore, the claim for service connection for asthma is 
referred to the RO for the appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995) (recognizing the 
Board's duty to refer a claim to the RO for initial 
adjudication).




FINDINGS OF FACT

1.  The Veteran did not serve in or visit the Republic of 
Vietnam during, or as a result of, his military service.

2.  The Veteran was not exposed to Agent Orange or any other 
herbicide agent during his military service.

3.  There is no competent evidence of diabetes mellitus in 
service or within one year after the Veteran's separation 
from service, and there is no competent evidence of a nexus 
between the Veteran's current diabetes mellitus and his 
period of active service, to include his alleged exposure to 
herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in March 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim, to include as due to exposure to 
herbicides; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March, May, and October 2006 letters from 
the AOJ advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the May 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error. 

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), service personnel records (SPRs), 
and VA treatment records.  The Veteran has submitted personal 
statements.  The Veteran has not provided authorization for 
the VA to obtain any additional private medical records, nor 
has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in 
gathering information to advance his claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon, 20 Vet. App. at 82 (2006), in a disability 
compensation (service connection) claim, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  There is no 
evidence of diabetes mellitus during, or within one year of, 
the Veteran's military service.  Furthermore, there is no 
medical evidence indicating that the Veteran's diabetes may 
be linked to his military service, nor is there evidence to 
link the Veteran's diabetes mellitus to any alleged exposure 
to herbicides.  Finally, there is no evidence of continuity 
of symptomatology of the Veteran's diabetes mellitus during 
or since service.  As service and post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connetion may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee, 34 F.3d 
at 1043.  As to presumptive service connection some diseases 
are chronic, per se, such as diabetes mellitus, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Diabetes 
mellitus is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  To warrant service 
connection on this basis, diabetes mellitus may manifest at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
where it confirmed the VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged Agent Orange / herbicide 
exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a VSM.  See 
Haas, supra.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumption of service 
connection for a herbicide-related diseased under 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Diabetes Mellitus

The Veteran contends that he currently experiences diabetes 
mellitus as a result of exposure to a herbicide agent during 
his military service, and in particular while stationed in 
Vietnam.  See the Veteran's February 2006 claim.  He later 
indicated that he began service in Vietnam in February 1973 
and served there for eight months.  See the Veteran's May 
2006 notice of disagreement (NOD).  The Veteran further 
indicated that he served in Vietnam from April 1972 to 
December 1972 with "the Fox 2-11 Marine Corp[s]."  See the 
Veteran's February 2007 VA Form 9.  

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, the Veteran's 
VA medical treatment records indicate treatment for diabetes 
mellitus beginning in February 2006.  Therefore, the evidence 
indicated that the Veteran currently experiences diabetes 
mellitus.  

Consequently, the determinative issue is whether the 
Veteran's diabetes is attributable to the Veteran's military 
service, including to any presumed exposure to a herbicide 
agent while in Vietnam.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that diabetes mellitus 
is a disease associated with herbicide exposure for purposes 
of the presumption.  38 C.F.R. § 3.309(e).  Herbicide 
exposure is conceded for Veterans who served in Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  However, the Veteran's DD Form 214 indicates 
that the Veteran served from April 1973 to April 1975 in the 
Marines and had prior active service of 5 months and 10 days, 
but records that the Veteran did not have any overseas 
service.  In addition, the Veteran's SPRs, covering the 
entire period of his service, record that the Veteran 
performed his military service at Camp Pendleton, California, 
Kansas City, Missouri, and Jackson, Mississippi, all 
locations within the United States.  The AOJ also contacted 
the National Personnel Records Center (NPRC) in March 2006, 
and May 2007; the NPRC found that there was "no evidence in 
the Veteran's file to substantiate any service in the 
Republic of Vietnam."  The Veteran is competent to provide 
evidence of service in Vietnam.  Layno, 6 Vet. App. at 469; 
see also 38 C.F.R. § 3.159(a)(2).  However, his contention is 
not credible given the weight of evidence provided by his 
STRs, which indicate that he did not have any service in 
Vietnam.  Finally, in finding his statements of service in 
Vietnam not credible, the Board takes into account the 
Veteran's inconsistent statements regarding the dates and 
time periods of his service in Vietnam.  See Buchanan, 451 F. 
3d at 1337.  Therefore, the Board concludes that the Veteran 
did not serve in Vietnam during the presumptive period, and 
is not entitled to the presumption of exposure to a herbicide 
agent under 38 C.F.R. §§ 3.307(a)(6); 3.313(a).  

As the Board has determined that the Veteran did not serve in 
the Republic of Vietnam during the Vietnam era, actual 
exposure to herbicides must be verified through the 
appropriate service department or other sources in order for 
the presumption of service connection for a herbicide-related 
disease under 38 C.F.R. § 3.309(e) to be applicable.  
However, the Board finds absolutely no evidence to support a 
finding of actual exposure to herbicides in service.  In this 
case, in March 2006, the NPRC noted that there were "no 
records of exposure [of the Veteran] to herbicides."  Nor do 
the Veteran's STRs or SPRs contain any evidence of herbicide 
exposure during his service.  Finally, the Veteran has not 
presented any evidence to contradict the evidence provided by 
the NPRC, nor has he indicated that he was exposed to 
herbicides during his service, outside of his alleged service 
in Vietnam.  Therefore, the Board concludes that the Veteran 
was not exposed to herbicide agents during his military 
service.  As such, the Board finds that the Veteran is 
therefore not entitled to service connection for diabetes 
mellitus on a presumptive basis as discussed in 38 C.F.R. 
§ 3.309(e).  

This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee, 34 F.3d at 1043-44.  The Court has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

Nevertheless, the Board finds that service connection for 
diabetes mellitus on a direct basis is not warranted.  There 
is no evidence of a connection between the Veteran's service 
and his current diabetes mellitus, nor has the Veteran 
provided credible evidence of a direct connection between his 
service and his current diabetes mellitus.  See Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. at 495-97.  The Veteran's STRs are negative for any 
complaint, treatment, or diagnosis of diabetes mellitus 
during service, or within one year of his service.  In fact, 
the first evidence of diabetes mellitus is from a VA medical 
treatment record dated in February 2006, over thirty years 
after the Veteran's service.  As such, there is no basis in 
the record provided for granting the Veteran's service 
connection claim on the basis of continuity of 
symptomatology.  Additionally, since there is no objective 
indication of diabetes mellitus within one year after his 
service, the Veteran is not entitled to service connection 
due application of the presumptive provisions regarding 
chronic diseases.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for diabetes mellitus, on either a 
direct or presumptive basis with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


